Case: 12-14445   Date Filed: 02/19/2013   Page: 1 of 4

                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 12-14445
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:12-cv-00247-LC-CJK



TERRY EUGENE SEARS,
                                                       Plaintiff - Appellant,

                                   versus

JENNIFER A. HAAS,
Asst. Warden,
J. F. KOLODZIEJ,
Major,
R. LEE,
Captain,
A. WILLIAMS,
P. J. GERMAIN,
Lieutenant, et al.,

                                                       Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (February 19, 2013)
              Case: 12-14445     Date Filed: 02/19/2013    Page: 2 of 4

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Terry Sears, a Florida inmate proceeding pro se, appeals the district court’s

sua sponte dismissal without prejudice of his 42 U.S.C. § 1983 action for abuse of

the judicial process under 28 U.S.C. § 1915A(b)(1). After review, we affirm.

      Sears filed suit against 15 officers of the Santa Rosa Correctional Institute

using a civil rights complaint form. That form directed him to disclose all state

and federal court actions he had filed related to the conditions of his confinement

and any federal actions that had been dismissed prior to service. Further, the form

warned, “FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT

IN THE DISMISSAL OF THIS CASE,” and it emphasized that, even if Sears was

unsure of any prior cases he had filed, he was also required to disclose that fact.

      Sears listed several cases. And he swore under penalty of perjury that the

statements in the complaint were true. But a magistrate judge found Sears had

failed to disclose a case he had filed five months earlier against Santa Rosa

officials. And he had also failed to disclose a 2006 case that had been dismissed

prior to service for failure to state a claim. The magistrate judge therefore

recommended that Sears’s complaint be dismissed without prejudice as malicious

for abuse of the judicial process. Sears objected that his omissions were




                                          2
                      Case: 12-14445           Date Filed: 02/19/2013            Page: 3 of 4

inadvertent. But the district court overruled those objections, adopted the

magistrate’s recommendation, and dismissed Sears’s case. 1 This is Sears’s appeal.

           The district court did not err in dismissing Sears’s complaint. District courts

must review all civil claims filed by prisoners against government entities or

officers before or soon after docketing to determine whether they are frivolous,

malicious, fail to state a claim, or seek damages from an immune defendant. 28

U.S.C. § 1915A(a), (b). In the analogous context of the dismissal of a suit as

malicious under § 1915(e)(2)(B)(i), we have explained that failure to comply with

court rules requiring disclosures about a plaintiff’s previous litigation constitutes

an abuse of the judicial process warranting dismissal. See Attwood v. Singletary,

105 F.3d 610, 613 (11th Cir. 1997); see also Rivera v. Allin, 144 F.3d 719, 731

(11th Cir. 1998) (observing that lying under penalty of perjury is the kind of abuse

of process that warrants dismissal), abrogated on other grounds by Jones v. Bock,

549 U.S. 199 (2007). Although pro se pleadings are held to a less stringent

standard, a plaintiff’s pro se status does not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

           Sears conceded he failed to comply with the court’s procedural rules about

disclosing cases he previously had filed. And on appeal, he argues only that his

case has merit. That gives us no basis upon which to conclude the district court


1
    Sears contends he should have been permitted to refile. But his case was dismissed without prejudice, so he may.

                                                           3
              Case: 12-14445     Date Filed: 02/19/2013   Page: 4 of 4

was wrong to dismiss his case without prejudice for failure to comply with

reasonable and clearly articulated requirements for pro se civil rights complaints.

      AFFIRMED.




                                          4